       Case 3:18-cv-00852-DPJ-FKB Document 10 Filed 12/20/18 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

CRYESHA MCDONALD and                                                               PLAINTIFFS
CHANTAL LEWIS, on behalf of themselves
and all others similarly situated

VS.                                               CIVIL ACTION NO. 3:18-cv-852-DPJ-FKB

TRUSTMARK NATIONAL BANK                                                           DEFENDANT


        TRUSTMARK NATIONAL BANK’S MEMORANDUM IN SUPPORT OF
                   MOTION TO DISQUALIFY COUNSEL


       Subject to and without waiving any of its available defenses, including but not limited to

such defenses under Fed. R. Civ. P. 12(b) and 8(c), Defendant Trustmark National Bank

(“Trustmark”) requests that the Court disqualify Attorneys Jeffrey Kaliel (“Kaliel”) and Sophia

Gold (“Gold”) of the Washington, DC law firm Kaliel, PLLC from participating as counsel

because Attorneys Kaliel and Gold made an unauthorized appearance in this Court. The

Plaintiffs’ Complaint shows that it was submitted by Attorneys Christopher J. Weldy, Jeffrey

Kaliel, and Sophia Gold as “Attorneys for Plaintiffs and the Proposed Classes.” [Doc.1]. Mr.

Weldy is licensed to practice in Mississippi, but Attorneys Kaliel and Gold are not licensed to

practice in Mississippi and have not been admitted to practice pro hac vice. Id. Accordingly,

Attorneys Kaliel and Gold have made an unlawful appearance in this Court in violation of Local

Rule 83.1(d), for which the penalty is mandatory disqualification. See In re Williamson, 838 So.

2d 226, 235 (Miss. 2002) (citing M.R.A.P. 46(b)(1)(ii)); Reech v. Sullivan, 2018 WL 1698303, at

*2–3 (S.D. Miss. Apr. 5, 2018); Isom v. Valley Forge Ins. Co., 2016 WL 4183315, at *2 (S.D.

Miss. Aug. 5, 2016), aff’d, 716 F. App’x 280, 288 (5th Cir. 2017).
       Case 3:18-cv-00852-DPJ-FKB Document 10 Filed 12/20/18 Page 2 of 7



                                ARGUMENT AND AUTHORITIES

        The general rule governing admission and conduct of attorneys practicing before this

Court is Local Rule 83.1. See Reech, 2018 WL 1698303, at *2. Local Rule 83.1(d) addresses pro

hac vice admission of attorneys and expressly states that it is “the only authority under which a

non-resident attorney who is not a member of the Mississippi Bar and not admitted to practice

before the Mississippi Supreme Court may practice in a United States District Court serving

Mississippi.” L.U. Civ. R. 83.1(d)(2). In turn, the corollary is Local Rule 83.1(d)(7)(E), which

states that pro hac vice “admission should be denied [if] the applicant ha[s], before the

application, filed or appeared in the federal court without having secured approval under these

rules.” L.U. Civ. R. 83.1(d)(7)(E); see also Reech, 2018 WL 1698303, at *2. As shown by the

Complaint, Attorneys Kaliel and Gold are not members of the Mississippi Bar; they are not

admitted to practice before the Mississippi Supreme Court; and they have not been admitted to

practice pro hac vice in this Court. [Doc. 1].

        Notwithstanding, Attorneys Kaliel and Gold are listed on page 32 of the Complaint as

“Attorneys for Plaintiffs and the Proposed Classes.” [Doc. 1]. Along with their names, Attorneys

Kaliel and Gold list the name of their law firm, Kaliel, PLLC, the physical address for their law

firm, their telephone number, and their email addresses. Id. Alongside each of their names on

page 32 of the Complaint, Attorneys Kaliel and Gold provide the following statement: “(to seek

admission Pro Hac Vice).” Id. As discussed below, federal courts in Mississippi have expressly

and uniformly held this kind of appearance to be a violation of the Local Rules, for which the

prescribed penalty is mandatory disqualification. 1 See Reech, 2018 WL 1698303, at *2–3


1
  Federal courts look to state law to determine what constitutes the unauthorized practice of law in the
state where the federal court sits. See, e.g., Isom, 716 F. App’x at 288 (citing In re Williamson, 838 So. 2d
at 235 for guidance on the meaning of “appearance” in Mississippi and citing Local Rule 83.5 which
expressly adopts the Mississippi Rules of Professional Conduct and states: “An attorney who makes an
                                                     2
       Case 3:18-cv-00852-DPJ-FKB Document 10 Filed 12/20/18 Page 3 of 7



(mandatory disqualification due to unauthorized appearance); Isom, 2016 WL 4183315, at *2

(same), aff’d, 716 F. App’x at 288; see also Estate of St. Martin v. Hixson, 145 So. 3d 1124,

1137 (Miss. 2014) (“[T]he consequences of an unauthorized appearance in a Mississippi case

would be for a court to deny [the foreign attorney’s] right to appear, possibly cite him for

contempt, and refer the matter to the disciplinary counsel of the Mississippi Bar for appropriate

action under Mississippi Code Section 73–51–1.”) (citing M.R.A.P. 46(b)(11)). 2

        “Attorneys not licensed in Mississippi must follow the guidelines outlined in M.R.A.P.

46 to have limited practice privileges, pro hac vice, in Mississippi courts.” In re Williamson, 838

So. 2d at 233. In turn, M.R.A.P. 46(b)(1)(ii) states that an “‘[a]ppearance’ shall include the

appending or allowing the appending of the foreign attorney’s name on any pleading or other

paper filed or served.” M.R.A.P. 46(b)(1)(ii). And Rule 46(b)(2) states: “A foreign attorney shall

not appear in any cause except as allowed pro hac vice under this Rule 46(b).” M.R.A.P.

46(b)(2). In Williamson, the Court explained “an ‘appearance by attorney’ is defined as holding

oneself out to be representing a client.” 838 So. 2d at 235. “In the future, attorneys are hereby

noticed and cautioned that a foreign attorney will be deemed to have made an appearance in a

Mississippi lawsuit if the foreign attorney signs the pleadings or allows his or her name to be

listed on the pleadings.” Id. (emphasis added). Attorneys Kaliel and Gold clearly allowed their

names to be listed on the Plaintiffs’ Complaint and held themselves out as “Attorneys for

Plaintiffs and the Proposed Classes.” [Doc. 1].


appearance in any case in the district court is bound by the provisions of the Mississippi Rules of
Professional Conduct and is subject to discipline for violation them.”); see also Crews & Assocs. v. City
of Port Gibson, 2014 WL 6069320, at *2 n.4 (S.D. Miss. Nov. 13, 2014) (“Court draws on Mississippi’s
unauthorized practice of law jurisprudence to define ‘legal services’”); In re Futch, 2011 WL 1884187,
*3 (Bankr. S.D. Miss. May 18, 2011) (citing penalty provisions in Miss. Code Ann. § 73-3-55).
2
  M.R.A.P. 46(b)(1)(iv) defines “foreign attorney” as “an attorney licensed to practice law and in good
standing in another state, the District of Columbia, or other American jurisdiction, but not licensed and in
good standing to practice law in Mississippi.”
                                                     3
       Case 3:18-cv-00852-DPJ-FKB Document 10 Filed 12/20/18 Page 4 of 7



        In Reech, two Louisiana attorneys filed a complaint in this Court. 2018 WL 1698303; and

for a copy of the Reech complaint, see Case 3:18-cv-35-HSO-LRA at [Doc. 1]. One of the

Louisiana attorneys was licensed and admitted to practice in Mississippi, but the other was not.

Reech, 2018 WL 1698303, at *1. Under the foreign attorney’s signature appeared the following

disclaimer: “(pro hac vice to be filed).” Id. The defendants’ lawyer immediately filed a motion

for disqualification of the foreign attorney. The Court found: (1) the foreign attorney made an

unauthorized appearance by appending his name to the pleading; and (2) the penalty for the

unauthorized appearance is mandatory disqualification. Id. at *2–3.

        The Court in Reech held that “[a]lthough the Local Rules do not define the word

‘appearance,’ that word has a settled meaning under Mississippi law,” which is that “a foreign

attorney will be deemed to have made an appearance in a Mississippi lawsuit if the foreign

attorney signs the pleadings or allows his or her name to be listed on the pleadings.” Id. at *2

(citing In re Williamson, 838 So. 2d at 235 and acknowledging such meaning is “codified

through [M.R.A.P.] 46(b)(1)(ii)”). 3 Regarding the penalty for making an unauthorized

appearance, the Court held that the use of the word “should” in Local Rule 83.1(d)(7)(E) results

in “mandatory disqualification from this case.” Id. at *3 (emphasis added) (citing L.U. Civ. R.

83.1(d)(7)(E) (“[A]dmission should be denied [if] the applicant ha[s], before the application,

filed or appeared in the federal court without having secured approval under these rules.”)

(emphasis in original)). “Because no exceptions appear in the text of Local Rule 83.1(d)(7)(E),


3
  The Court noted that following In re Williamson, “the Mississippi Supreme Court repeatedly has
stressed the seriousness of making an unauthorized appearance.” Reech, 2018 WL 1698303, at *2 n.1
(citing Estate of St. Martin, 145 So. 3d at 1137 (“consequences of an unauthorized appearance in a
Mississippi case would be for a court to deny [the attorney’s] right to appear . . . .”); Dinet v. Gavagnie,
948 So. 2d 1281, 1284–86 (Miss. 2007) (ordering nonresident attorney be reported to Louisiana Bar);
Mitchell v. Progressive Ins. Co., 965 So. 2d 679, 685 (Miss. 2007) (“This Court finds that . . . violation of
Mississippi Rule of Appellate Procedure 46 . . . in attempting to file the . . . complaint without being
admitted pro hac vice, may merit discipline by the Mississippi and/or Louisiana State Bar.”)).
                                                      4
       Case 3:18-cv-00852-DPJ-FKB Document 10 Filed 12/20/18 Page 5 of 7



this Court declines Plaintiff’s invitation to create what is not there.” Id. 4 Here, as in Reech,

denying the Motion to Disqualify and allowing Attorneys Kaliel and Gold to continue to

participate in this Court as counsel “would amount to a judicial abolishment of the rule.” Id.

        In Isom, the plaintiff’s complaint was signed by a lawyer admitted to practice in

Mississippi, but beneath the signature line two additional lawyers who were not admitted to

practice in Mississippi appended their names along with the following designation: “Of Counsel

and pending Pro Hac Vice.” 2016 WL 4183315, at *2, aff’d, 716 F. App’x at 288; and for a copy

of the Isom complaint, see Case 2:16-cv-109-KS-MTP at [Doc. 1-1]. In Isom, Judge Starrett

held: “The Mississippi Supreme Court has clearly stated that a counsel’s name and office

address appearing on a pleading constitutes an appearance under Mississippi law.” 2016 WL

4183315, at *2 (citing In re Williamson, 838 So. 2d at 235). “The Court does not find it of any

consequence, then, that [the foreign attorneys] were listed as ‘Of Counsel and pending Pro Hac

Vice,’ because, by allowing their names to be on the Complaint . . . they held themselves out to

be representing Plaintiff and were engaged in the unauthorized practice of law in the state of

Mississippi.” Id. The Court therefore disqualified the foreign lawyers from participating as

counsel. Id.; and see id. at n. 3 (stating Local Rule 83.1(d)(7) is “clear” that under these

circumstances “admission should be denied”). On appeal, the Fifth Circuit affirmed Judge

Starrett’s ruling. Isom, 716 F. App’x at 288.


4
 To further support its holding that disqualification is mandatory, the Court cited A. SCALIA & B.
GARNER, READING LAW: THE INTERPRETATION OF LEGAL TEXTS § 8, p. 93 (2012) (explaining courts
should not “elaborate unprovided-for exceptions to a text” because, if drafters “had intended to provide
additional exceptions, [they] would have done so in clear language”). Reech, 2018 WL 1698303, at *3.
“In a related context, the Fifth Circuit held that Application Note 6 of the Sentencing Guidelines imposed
a mandatory requirement, despite the Note’s failure to include the words ‘must’ or ‘shall.’” Id. (citing
United States v. Alexander, 100 F.3d 24, 26-27 (5th Cir. 1996) (abrogated by the revised Sentencing
Guidelines). “Alexander relied on the same principle articulated by the previously-cited treatise,
specifically stating that “[n]o qualifications or reservations are suggested” in the Note.” Id. The Court in
Reech expressly held that: “The same mandatory application rings true for Local 83.1(d)(7)(E).” Id.
                                                     5
       Case 3:18-cv-00852-DPJ-FKB Document 10 Filed 12/20/18 Page 6 of 7



       Pursuant to the above-cited legal authorities, it is clear that Attorneys Kaliel and Gold

made an unauthorized appearance in this Court, for which the mandatory penalty is

disqualification. Accordingly, Trustmark requests that the Court disqualify Attorneys Kaliel and

Gold from participating as counsel. Trustmark requests such other and further relief as the Court

deems just and appropriate.

       Dated: December 20, 2018

                                             Respectfully submitted,

                                             TRUSTMARK NATIONAL BANK

                                             By:     s/ R. David Kaufman
                                                     R. David Kaufman
                                                     One of the Attorneys for Defendant


OF COUNSEL:

BRUNINI, GRANTHAM, GROWER & HEWES, PLLC

R. David Kaufman (MS Bar No. 3526)
William Trey Jones, III (MS Bar No. 99185)
M. Patrick McDowell (MS Bar No. 9746)
Cody C. Bailey (MS Bar No. 103718)
Jacob A. Bradley (MS Bar No. 105541)

The Pinnacle Building, Suite 100
190 East Capitol Street (39201)
Post Office Drawer 119
Jackson, Mississippi 39205
Telephone: (601) 948-3101
Facsimile: (601) 960-6902

dkaufman@brunini.com
tjones@brunini.com
pmcdowell@brunini.com
cbailey@brunini.com
jbradley@brunini.com




                                                 6
       Case 3:18-cv-00852-DPJ-FKB Document 10 Filed 12/20/18 Page 7 of 7



                                  CERTIFICATE OF SERVICE

       I, R. David Kaufman, hereby certify that on December 20, 2018, I electronically filed the

foregoing document with Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record.

                                                        s/ R. David Kaufman
                                                        R. David Kaufman, MS Bar No. 3526
                                                        One of the Attorneys for Defendant




                                                   7
